Citation Nr: 0533265	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  96-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

A total rating for compensation based upon individual 
unemployability has been requested. The veteran's November 
2004 statement is referred to the RO for appropriate action.


FINDING OF FACT

1. The veteran's asthma is not manifested by marked dyspnea 
on exertion between attacks with only temporary relief by 
medication, more than slight manual labor precluded, marked 
loss of weight or other evidence of severe impairment of 
health.  

2. Systemic corticosteroids were prescribed on May 8, 2003 
and renewed in June and September 2003, as well as in August 
and October 2004, and January 2005.

3. There has not been daily use of systemic high dose 
corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The new criteria for a 60 percent rating, but not higher, for 
bronchial asthma are met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 6602 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bronchial asthma warrants a 
higher rating. Disability ratings are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155. 
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. Part 4. 

During the course of the claim, applicable rating criteria 
have changed, so both versions apply, but the new criteria 
can not be applied prior to their September 1996 effective 
date. When one version is more favorable when both apply, 
then the more favorable rating is assigned. In this case, a 
60 percent rating is warranted under the new rating criteria, 
which are more favorable.  

The old criteria warrant a 60 percent rating when asthma is 
severe, with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than slight manual labor 
precluded.  A 100 percent rating is assigned when asthma is 
pronounced, manifested by asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).

The new criteria warrant a 60 percent rating is warranted 
when there is an FEV-1 of 40 to 55 percent of predicted, or 
an FEV-1/FVC of 40 to 55 percent; or at least monthly visits 
to a physician for required care of exacerbations; or 
intermittent (at least 3 per year) courses of systemic or 
parenteral) corticosteroids.  A 100 percent rating is 
assigned for FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).

Under the old rating criteria, the veteran does not meet the 
criteria for a 60 percent rating for bronchial asthma.  The 
records do not show that he has had frequent attacks of 
asthma, with marked dyspnea on exertion between attacks. 
Rather, the veteran's lungs were clear to auscultation and 
percussion in July 2002 and he was in no respiratory 
distress.  In August 2002, his lungs were normal and his 
asthma was controlled, and in October 2002, his chest was 
normal. He had no complaints and he was normal and his asthma 
was controlled in December 2002.  In January 2003, he had 
moderate asthma.  He was ambulatory in no apparent distress 
and his breath sounds were clear in March 2003.  He was in no 
respiratory distress in May 2003.  He was in no apparent 
distress in June 2003.  He was in no respiratory distress in 
July 2003. He was in no apparent distress and his breath 
sounds were clear in August 2003.  He was in no respiratory 
distress in September and December 2003.  Marked dyspnea on 
exertion was not reported in October 2004.  The veteran had 
walked a long distance to the clinics and developed shortness 
of breath.  Other records are not supportive. The fact that 
some of the records state that the veteran has severe or 
persistent severe asthma is not controlling.  Marked dyspnea 
on exertion between attacks is not shown.

Concerning the new criteria, on each of the pulmonary 
function tests during the course of the claim, his FEV-1 has 
not been lower than 56 percent of predicted, and his FEV-
1/FVC has not been lower than 56 percent of predicted. 

However, systemic corticosteroid courses were prescribed in 
May, June, and September 2003 and in August 2004, October 
2004, and January 2005.  The VA examiner in March 2005 
identified "solumedrol intravenous therapy" in the emergency 
room on August 6, 2004, as well as "oral corticosteroid 
taper down" in October 2004 and January 2005.  The VA 
treatment records also show that, on May 8, 2003, a five-day 
course of prednisone by mouth was prescribed, and that the 
prednisone was renewed in June 2003, and again in September 
2003.  Accordingly, the criteria for a 60 percent rating are 
met on this basis.  

Finally, in this case, the Board has considered whether this 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted. The record does not show any recent 
hospitalizations for the disability at issue, and there is 
nothing in the record to suggest that his disability picture 
from asthma, standing alone, is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards. The veteran testified about 
unemployability due to multiple disabilities in September 
1996.  The veteran has submitted an opinion dated in November 
2004 from Rosa A. Coca Rivera, M.D., which stated that the 
veteran's asthma had required several hospitalizations and 
that the veteran was not able to maintain any gainful job 
because of health problems; although the doctor seemed to 
attribute hospitalizations and inability to work to the 
service-connected asthma alone, she has not submitted any 
supporting treatment records, and the treatment records in 
the veteran's claims folder do not document frequent 
hospitalizations for treatment of asthma. The doctor's 
opinion that the veteran's "condition" has made him unable 
to work does not establish marked interference with 
employment from asthma alone in the absence of supporting 
medical records or an explanation for the basis of this 
opinion.  In fact, the doctor herself noted that the 
veteran's follow-up evaluations - with the next appointment 
being in three months - seemed rather distant.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


VA has satisfied its duty to notify. In a June 2001 letter 
from the RO to the claimant, the claimant was specifically 
advised of the type of evidence that would establish the 
claims, what evidence the claimant should provide, and what 
evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence. The claimant was 
also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim. Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
these respective duties, in the June 2005 supplemental 
statement of the case.

The Board acknowledges that, only after the May 1995 rating 
decision was promulgated did the AOJ, in June 2001, provide 
all explicit section 5102(a) notice to the claimant. However, 
the VCAA was not enacted at the time of the May 1995 rating 
decision. While the notice provided to the claimant in June 
2001 was not given prior to the first AOJ adjudication of the 
claim, the claimant was afforded the opportunity to identify 
medical evidence that VA would attempt to obtain. In that 
regard, during the course of the claim, the AOJ obtained 
additional VA and other medical records. The claimant was 
also afforded additional VA examinations after the VCAA was 
enacted. There was sufficient process carried out during the 
course of the claim and appeal so as to provide the claimant 
with a meaningful opportunity to participate effectively in 
the processing of the claim by VA. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). 
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. VA examinations were conducted in 
December 1994, from December 1996 to January 1997, in 
December 1999, and in March 2005. The records satisfy 
38 C.F.R. § 3.326 (2005). The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to a 60 percent rating, but not higher, for 
bronchial asthma is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


